Fourth Court of Appeals
                                 San Antonio, Texas
                                      January 11, 2019

                                    No. 04-18-00974-CV

                          IN THE INTEREST OF J.G., J.G, L.G.,

               From the 25th Judicial District Court, Guadalupe County, Texas
                               Trial Court No. 17-1222-CV-D
                        Honorable Robin V. Dwyer, Judge Presiding


                                       ORDER
       Appellant Mom filed a notice of appeal challenging the trial court’s “signed . . . on
November 29, 2018.” The clerk’s record shows does not contain an order signed on that date or
otherwise contain a signed, final order.
        We ORDER Appellant to show cause in writing within TEN DAYS of the date of this
order why this appeal should not be dismissed for want of jurisdiction. See TEX. R. APP. P.
42.3(a). If Appellant does not timely provide written proof as ordered, this appeal will be
dismissed. See id.
       All other appellate deadlines are SUSPENDED pending further order of this court.




                                                  _________________________________
                                                  Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 11th day of January, 2019.



                                                  ___________________________________
                                                  KEITH E. HOTTLE,
                                                  Clerk of Court